IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                August 31, 2009
                               No. 07-60974
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

SAMSON CHE ANGWAFO,

                                           Petitioner

v.

ERIC H. HOLDER, JR., U S ATTORNEY GENERAL,

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                             BIA No. A96 159 111


Before DAVIS, STEWART and HAYNES, Circuit Judges.
PER CURIAM:*
      Samson Che Angwafo, a native and citizen of Cameroon, petitions this
court for a review of a decision of the Board of Immigration Appeals (BIA)
dismissing his appeal of an order of an Immigration Judge (IJ) that dismissed
his application for asylum and denied his application for withholding of removal
and relief under the Convention Against Torture (CAT). The IJ found that
Angwafo was statutorily ineligible for asylum because he failed to demonstrate



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 07-60974

by clear and convincing evidence that he filed his application for asylum within
one year of entering the United States. Alternatively, the IJ ruled that Angwafo
was not a credible witness and therefore failed to demonstrate his eligibility for
asylum, withholding of removal and relief under the CAT. The BIA adopted and
affirmed the IJ’s credibility findings and the IJ’s finding that Angwafo was
statutorily barred from receiving asylum, concurring that Angwafo had failed to
establish with credible evidence that he was eligible for asylum, withholding of
removal, or relief under the CAT.
      Angwafo concedes that this court may lack jurisdiction to review his
asylum claim and raises no challenge to the IJ’s timeliness determination.
Rather, he contends that he presented credible testimony in support of his
claims for withholding of removal and relief under the CAT.
      This court “must examine the basis of [its] subject matter jurisdiction, on
[its] own motion if necessary.” Zhao v. Gonzales, 404 F.3d 295, 302 (5th Cir.
2005). To be statutorily eligible for asylum, an alien must demonstrate by clear
and convincing evidence that he filed an application for asylum within one year
of his latest arrival in the United States. § 1158(a)(2)(B). Because the IJ’s
determination was based on factual findings, this court is without jurisdiction
to review Angwafo’s asylum claim. See Zhu v. Gonzales, 493 F.3d 588, 594-95
(5th Cir. 2007); Nakimbugwe v. Gonzales, 475 F.3d 281, 284 (5th Cir. 2007).
      This court gives great deference to a factfinder’s decisions concerning an
alien’s credibility and will not substitute its judgment for that of the BIA or the
IJ with respect to witness credibility or ultimate factual findings based on
credibility determinations. Efe v. Ashcroft, 293 F.3d 899, 905 (5th Cir. 2002).
Therefore, this court “will not review decisions turning purely on the
immigration judge’s assessment of the alien petitioner’s credibility.” Chun v.
INS, 40 F.3d 76, 78 (5th Cir. 1994) (internal quotation marks and citation
omitted). This court will, however, review the record to determine whether an
adverse credibility determination is “supported by specific and cogent reasons

                                        2
                                    No. 07-60974

derived from the record.” Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
This court will reverse the IJ’s credibility determination “only if the record
‘compels’ a different conclusion.” Mwembie v. Gonzales, 443 F.3d 405, 410 (5th
Cir. 2006).
      Here, the IJ gave specific, cogent reasons for the adverse credibility
determination that were based on the petitioners’ testimony and documentary
evidence contained in the record. See Zhang, 432 F.3d at 344. This court has
held that “where the judge’s credibility determinations are supported by the
record, we will affirm them even if we may have reached a different conclusion,
because we will reverse only if the record compels a different conclusion.”
Mwembie, 443 F.3d at 410 (internal quotation marks and citation omitted). The
record in this case does not compel a different conclusion regarding the
petitioners’ lack of credibility.   Rather, the record as a whole supports the
adverse credibility determination.
      Because “[w]e cannot substitute our judgment for that of the BIA or IJ
with respect to the credibility of the witnesses or ultimate factual findings based
on credibility determinations . . . we will not review decisions turning purely on
the immigration judge’s assessment of the alien petitioner’s credibility.” Chun,
40 F.3d at 78. The denial of relief in this case was based on the finding that the
Angwafo failed to provide credible evidence in support of his claims, and the
adverse credibility determination was supported by specific, cogent reasons. We
therefore decline to review the decision denying relief in this case. See id.
      The petition for review is DISMISSED IN PART for lack of jurisdiction
and DENIED IN PART.




                                         3